Citation Nr: 0819197	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-38 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection 
for a depressive disorder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

Competent evidence of a current disability is provided by the 
veteran's report of depressive symptoms and VA Medical Center 
(VAMC) treatment records reporting a current depressive 
disorder.

In September 2004 the veteran presented to the Hampton, 
Virginia VAMC for a mental health consult.  He reported that 
he had experienced depressive symptoms since his time in the 
military.

The veteran's service medical records are significant for a 
psychological assessment after an alcohol induced altercation 
with another soldier in August 1992.  The diagnosis was 
alcohol abuse and no personality disorder.  However 
narcissistic traits were noted.  In December 2007, a private 
mental health professional reported that the veteran had 
experienced relapse in his recovery from substance abuse as 
the result of emotional problems.  This report raises the 
possibility that the substance abuse is a manifestation of 
underlying psychiatric disability.

An examination is needed so that a medical professional can 
review the entire medical record, consider a complete 
history, and provide an informed opinion as to the 
relationship between the current depressive disorder and 
service. 

The Board notes that the veteran was previously scheduled for 
a VA examination performed by QTC Services in October 2003.  
In October 2003, QTC Services reported that the veteran had 
failed to report for the scheduled VA examination. 

In a letter received in March 2004, the veteran stated that 
at the time the October 2003 notification letter was sent, he 
had moved into a new home and the notification letter went to 
his old address rather than his new address.  The veteran 
also indicated that he was willing and able to attend a new 
appointment.  His arguments indicate that there was good 
cause for his failure to report.  Cf. 38 C.F.R. § 3.655 
(2007).

While the Board notes that notification was sent to both his 
old and new addresses, given that he was in the process of 
moving at the time of his scheduled examination and given his 
statement that he would be willing to appear for an 
examination, further efforts are warranted to schedule the 
veteran for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
psychiatric examination in order to 
determine whether he has a current 
psychiatric disability that had its onset 
in service or is otherwise related to 
service.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum to 
the report.

Keeping in mind that the veteran is 
competent to report symptoms that he 
experienced in service, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that any 
current psychiatric disability began in 
service, or is otherwise related to a 
disease or injury in service.

The examiner should provide a rationale 
for all opinions.

The veteran is advised that this 
examination is necessary to adjudicate 
his claim, and that failure, without good 
cause, to report for the examination 
could result in the denial of his claim.  
38 C.F.R. § 3.655.

2.  If the veteran fails to report for 
the VA examination, a copy of any notice 
informing him of the examination should 
be associated with the claims folder. 

3.  If the claim remains denied, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to the Board if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

